Case 1:20-cv-12005-RWZ Document 25 Filed 12/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-cv-12005

PEOPLE’S UNITED INSURANCE AGENCY, INC.
Vv.
MICHAEL COX, KELLY COX, ENCORE INSURANCE GROUP, LLC
TEMPORARY RESTRAINING ORDER AND ORDER TO
SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE
December 16, 2020
ZOBEL, S.D.J.

This matter comes before the Court on plaintiff's Motion for Temporary _
Restraining Order and Order to Show Cause Why a Preliminary Injunction Should Not
Issue. The Court, having considered the Motion and supporting papers, now ALLOWS
the Motion.

The Court hereby finds that plaintiff has shown: (1) it is party to an April 6, 2016 —
Asset Purchase Agreement and Employment Agreement with Defendant Michael L. Cox
which, among other things, contain restrictive covenants prohibiting defendant from
competing with plaintiff within 100 miles of Raynham, Massachusetts for a period of 5
years following the conclusion of his employment with plaintiff; (2) these restrictive
covenants were executed in conjunction with the sale of Defendant Michael Cox's
business to plaintiff; (3) these covenants are necessary to protect plaintiff's legitimate

business interests and are reasonable and enforceable; and (4) Defendant Michael Cox
Case 1:20-cv-12005-RWZ Document 25 Filed 12/16/20 Page 2 of 3

has repudiated his obligations under these restrictive covenants for purposes of.
competing with plaintiff, in violation of his covenants.

In light of these showings, plaintiff has demonstrated a likelihood of success. on
the merits and that irreparable harm will result to plaintiff if defendants are not
enjoined, which outweighs any harm to defendants if an injunction is issued. The public
interest will not be adversely impacted by the issuance of a short temporary restraining
order, until plaintiffs request for preliminary injunctive relief may be more fully
addressed by the Court.

Accordingly, IT IS ORDERED, pursuant to Federal Rule of Civil Procedure 65,
that defendants Michael L. Cox, Kelly Cox, and Encore Insurance Group, LLC are
hereby enjoined from directly or indirectly engaging in any of the following activities,
unless and until this order is dissolved or modified by further order:

1. Soliciting, selling, or accepting business related to the sale of insurance policies
or related insurance products or services of the kind that: (a) Plaintiff was selling
or attempting to sell on behalf of Plaintiff as of November 2, 2020; (b) has sold
on behalf of Plaintiff at any time within the three years prior to November 2, 2020;
or (c) are otherwise being sold by Plaintiff from [sic] (i) any existing customer of
Plaintiff, which was being serviced by Defendant, or any other personnel of
Plaintiff under Defendant's direction or supervision, as of November 2,
2020; (ii) any customer which is not a customer as of November 2, 2020
but which was served by Defendant, or other personnel of Plaintiff
under Defendant's direction or supervision, within the three years prior to
November 2, 2020, or which maintained an insurance policy or insurance related
product placed by Defendant, or any other personnel of Plaintiff under
Defendant's direction or supervision, within the three years prior to November 2,
2020; or (iii) any active prospect of Plaintiff which, as of November 2, 2020, was
presented with a proposal prepared by Plaintiff or was contained on any list or
compilation of prospective customers provided to Defendant;

2. Owning, managing, operating, controlling, or being employed by, or
otherwise having a financial interest or engaging in a sales capacity in, any
company, venture, business or other entity which operates as an independent or
captive retail insurance agency business and/or is otherwise engaged in the sale
or distribution of insurance products or services in Raynham, Massachusetts, or —
Case 1:20-cv-12005-RWZ Document 25 Filed 12/16/20 Page 3 of 3

any city or town within a one-hundred (100) mile radius of Raynham,
Massachusetts, including but not limited to Encore Insurance Group, LLC;

. Inducing, promoting, facilitating, bringing about, soliciting, quoting rates for,
receiving, writing, binding, brokering, transferring, or accepting replacement
or renewal insurance coverages or services for any of the Plaintiffs brokers,
insureds, customers, or clients (who were brokers, insureds, customers, or.
clients of Plaintiff at any time during the three years prior to April 6, 2016),
including brokers, insureds, customers, or clients of Cox’s prior company, Eagle
Insurance Group, LLC; or ,

. Soliciting or encouraging any employee or consultant of Plaintiff to leave his or
her employment with Plaintiff.

IT iS FURTHER ORDERED that the plaintiff shall file with the clerk of this Court

a security bond in the sum of $50,000.

IT IS FURTHER ORDERED that no later than seven (7) days from the entry of

this Order, defendants shall show cause why a preliminary injunction should not issue

by filing a response in opposition to plaintiffs Motion.

A hearing on plaintiffs request for a preliminary injunction is scheduled for

January 5, 2021 at 11:00 am.

IT IS SO ORDERED.

Unonber 6, 2620 (don) ab

DATE — RYA W. ZOBEL
UNITE® STATES DISTRICT JUDGE
